Order entered August 8, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01715-CV

                  ALEXANDER R. AND REBECCA DAVIS, Appellants

                                              V.

                  TEXAS MUTUAL INSURANCE COMPANY, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-06356

                                          ORDER
       The Court has before it appellants’ August 7, 2014 “Unopposed Motion to Extend Time

to File a Motion for Rehearing.” We GRANT the motion. It is ORDERED that any motion for

rehearing must be filed on or before September 11, 2014.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE